                                                                   1



                 UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF NORTH CAROLINA
                       NORTHERN DIVISION
________________________________
                                 )
UNITED STATES OF AMERICA,        )
                                 )
                                 ) 2:19-CR-19-1D
            vs.                  )
                                 )
TOBY PAINTER,                    )
              Defendant.         )
________________________________)


                         JULY 29, 2020
                      ARRAIGNMENT HEARING
          BEFORE THE HONORABLE ROBERT T. NUMBERS, II
                UNITED STATES MAGISTRATE JUDGE



APPEARANCES:

On Behalf of the Government:

JAKE PUGH, ASSISTANT U.S. ATTORNEY
U.S. Attorney's Office
150 Fayetteville Street, Suite 2100
Raleigh, North Carolina 27601


On Behalf of the Defendant:

KATHERINE SHEA, FEDERAL PUBLIC DEFENDER
Federal Public Defender's Office
150 Fayetteville Street, Suite 450
Raleigh, North Carolina 27601




                 AMY M. CONDON, CRR, RPR, CSR
                    Official Court Reporter
                 United States District Court
                   Raleigh, North Carolina
          Stenotype with computer-aided transcription



    Case 2:19-cr-00019-D Document 52 Filed 03/01/21 Page 1 of 30
                                                                               2



 1        (Wednesday, July 29, 2020, commencing at 1:46 p.m.)

 2                           P R O C E E D I N G S

 3             THE COURT:      Good morning, everyone.

 4             I'm United States Magistrate Judge Robert Numbers

 5   here in the United States District Court for the Eastern

 6   District of North Carolina sitting in Raleigh for felony

 7   arraignments.

 8             I'd like to begin by asking our clerk to please

 9   place our interpreters under oath.

10        (The interpreters were affirmed.)

11             THE COURT:      In a moment the Court will call the

12   calendar to determine if the defendants and their attorneys

13   are present.

14             Each attorney should identify him or herself and

15   state whether their client is present in the courtroom.            If a

16   defendant does not have an attorney or if your attorney is not

17   present, you should answer when your name is called.

18             After the Court calls the calendar, the defendants

19   and their attorneys shall remain in the courtroom so that the

20   Court may explain to each defendant their right to a jury

21   trial and the consequences of pleading guilty.

22             After the Court completes this explanation, the

23   Court will call each case individually and determine the plea

24   the defendant wishes to enter.

25             During that process, the defendant will be placed


         Case 2:19-cr-00019-D Document 52 Filed 03/01/21 Page 2 of 30
                                                                                     3



 1   under oath and questioned individually before the Court

 2   accepts any plea that they enter.

 3             The defendant will be asked if he or she understands

 4   their rights under the Constitution and laws of the United

 5   States; and if the defendant does not, the Court will explain

 6   those rights again.

 7             The defendant may confer with their attorney before

 8   answering any of the Court's questions.

 9             Additionally, when each defendant's case is called,

10   the attorney for the Government assigned to handle the case

11   shall state whether the case involves a crime victim and

12   whether any crime victim is present or wishes to be heard.

13             At this time the Court would ask the clerk to call

14   the calendar please.

15   (Calendar call.)

16             THE COURT:      All right.      At this time I'm going to

17   proceed to provide a general advice of rights to each of the

18   defendants.

19             All of the defendants who are present in the

20   courtroom should pay close attention to what I'm about to say

21   because you will be called upon to make decisions in your case

22   based upon what I am about to tell you.

23             I now advise each defendant as follows:                  If you are

24   accused of a felony, you have the constitutional right to be

25   charged by an indictment by a grand jury.             Unless you waive


         Case 2:19-cr-00019-D Document 52 Filed 03/01/21 Page 3 of 30
                                                                             4



 1   indictment, you may not be charged in Federal Court with a

 2   felony offense.

 3               To be indicted by a grand jury, the grand jury must

 4   find that there is probable cause to believe that you

 5   committed the charged crime.

 6               The grand jury consists of 16 to 23 people and at

 7   least 12 grand jurors must agree that there is probable cause

 8   to believe that you have committed a crime before you may be

 9   indicted.

10               However, you may waive the right to a grand jury

11   indictment and you may consent to being charged by information

12   filed by the United States Attorney.           If you do not waive

13   indictment, the Government may present the case to the grand

14   jury and ask the grand jury to indict you.             The grand jury may

15   or may not do so.

16               If you waive grand jury indictment, the case will

17   proceed against you based on the United States Attorney's

18   information just as though you had been indicted.

19               In addition to the right to be charged by

20   indictment, the Constitution and laws of the United States

21   give you the right to plead not guilty and to have a jury

22   trial with respect to all the charges against you.

23               In that regard, you should consider the following:

24               First, at a jury trial you will be presumed

25   innocent.    The Government will be required to prove your guilt


         Case 2:19-cr-00019-D Document 52 Filed 03/01/21 Page 4 of 30
                                                                                   5



 1   beyond a reasonable doubt using competent evidence.                   You would

 2   not have to prove that you are innocent;

 3                Second, at a trial, witnesses for the Government

 4   will have to come to court and testify in your presence.                   Your

 5   lawyer could cross-examine those witnesses, object to evidence

 6   offered by the Government, and offer evidence on your behalf;

 7                Third, at trial you would have the right to present

 8   evidence and to use the subpoena power of the Court to make

 9   witnesses appear and testify whether they wanted to do so or

10   not;

11                Fourth, at trial you would have the right to testify

12   if you choose to do so.          You also have the right not to

13   testify.     And if you choose not to testify, the Court would

14   expressly tell the jury that no inference or suggestion of

15   guilt could be drawn from your failure to testify.

16                Fifth, you have the right to be represented by an

17   attorney at trial and every other stage of your criminal

18   proceeding.      If you are unable to afford an attorney, you also

19   have the right to have the Court appoint one for you.                   Whether

20   you plead guilty or not guilty has no effect on your right to

21   be represented by an attorney.            In other words, if you want to

22   have a lawyer represent you in this court, you will have one.

23                If you plead guilty, you will waive your right to a

24   jury trial and these other rights.             Instead of a trial, you'll

25   be adjudged guilty and you'll be sentenced on the basis of


            Case 2:19-cr-00019-D Document 52 Filed 03/01/21 Page 5 of 30
                                                                                  6



 1   your guilty plea after the Court considers the factors listed

 2   in Title 18 of the United States Code, Section 3553(a),

 3   considers any departure or variance motions, and considers the

 4   now-advisory Federal Sentencing Guidelines.

 5              If you have reached a plea agreement with the

 6   Government, the Court is obligated to examine carefully any

 7   such plea agreement to be sure that the agreement conforms

 8   with the objectives of sentencing, including imposing a

 9   sentence within the parameters of your statute of conviction

10   that is appropriate to the seriousness of your actual offense

11   behavior and your past criminal conduct.

12              The Court will evaluate that behavior and conduct

13   only after it receives a detailed presentence report from the

14   Probation Office.

15              If you have reached a plea agreement with the

16   Government, you also should realize the Court is not a party

17   to that plea agreement.       A plea agreement is negotiated solely

18   between you, your lawyer, and the lawyer for the Government.

19              You are advised that any stipulations contained in

20   your plea agreement are not binding on the Court.                  Rather, the

21   Court will make an independent determination as to your

22   sentence after applying all of the sentencing factors to your

23   case and considering all arguments of counsel, your statement,

24   the advisory guideline range, and any departure or variance

25   motions.


         Case 2:19-cr-00019-D Document 52 Filed 03/01/21 Page 6 of 30
                                                                        7



 1             A plea of guilty has the following additional

 2   consequences:

 3             First you will have to waive your right not to

 4   incriminate yourself because the Court will ask you about what

 5   you did in order to be sure that you are guilty as charged and

 6   you'll have to admit your guilt in open court;

 7             Second, the Court may impose the same punishment on

 8   you as if you had pleaded not guilty and had been convicted by

 9   a jury;

10             Third, if you're on probation or parole in another

11   case, in this or another court, by pleading guilty here your

12   probation or parole in that other case may be revoked and you

13   may be required to serve time in that other case in addition

14   to any sentence imposed as a result of your guilty plea here;

15             Fourth, in addition to any sentence imposed, your

16   plea of guilty to a felony may deprive of you valuable civil

17   rights, such as the right to vote, the right to hold public

18   office, the right to serve on a jury, and the right to possess

19   any kind of firearm.

20             Moreover, if you're not a United States citizen and

21   you are convicted in Federal Court, you may be removed from

22   the United States, denied citizenship, and denied future

23   admission to the United States.

24             Furthermore, if you're ordered imprisoned due to

25   your felony conviction, any deportation will take place after


         Case 2:19-cr-00019-D Document 52 Filed 03/01/21 Page 7 of 30
                                                                                     8



 1   your term of imprisonment ends.

 2             Additionally, unless otherwise advised, each

 3   defendant will be assessed a per-count sum not less than $100

 4   and any fine imposed will bear interest.

 5             Fifth, in some cases obligation in addition to a

 6   sentence of imprisonment and a fine may be imposed.                For

 7   example, you may be ordered to make restitution in the form of

 8   money to any victims of your offense.           Likewise, you may be

 9   required to forfeit certain property to the Government.                  That

10   will be noted in a forfeiture notice attached to your

11   indictment or information.

12             In the case of offenses involving fraud, you may be

13   ordered to provide notice of your conviction to the victims of

14   your offenses.

15             Additionally, in most cases, a defendant will be

16   given a term of supervised release in addition to a term of

17   imprisonment.    The term of supervised release follows your

18   term of imprisonment.      Your release will be conditioned on

19   your non-commission of another federal, state, or local crime

20   and other such conditions as the Court imposes.

21             If you violate your conditions of release, you may

22   be subject to more time in prison.

23             Cases in which guilty pleas are tendered and

24   accepted today are set for sentencing here in Raleigh on

25   November 2nd, 2020.


         Case 2:19-cr-00019-D Document 52 Filed 03/01/21 Page 8 of 30
                                                                               9



 1               Regardless of the advisory guideline range

 2   ultimately found appropriate to your case, you may not

 3   withdraw a guilty plea that is tendered by you and accepted by

 4   the Court today.

 5               Between now and the sentencing date, the Probation

 6   Office will prepare a detailed written presentence report.               It

 7   is important that the presentence report be complete and

 8   accurate.    The presentence report will be an important tool to

 9   aid the Court in determining your sentence.

10               You and your lawyer may provide information for the

11   presentence report; you and your lawyer will also receive a

12   copy of the presentence report, and you will have an

13   opportunity to make timely comments on it.             You should examine

14   the presentence report carefully.

15               Within 15 days after receiving the presentence

16   report, you and your lawyer must communicate in writing to the

17   Probation Office objections you have to any information

18   contained in or omitted from the report.            The Court will not

19   consider any dispute which has not been the subject of a

20   written communication.

21               Furthermore, the Court will consider and resolve

22   only issues relevant to the disputed sentencing factors

23   previously stated in writing and additionally bought to its

24   attention by you or your attorney at your sentencing hearing.

25               At sentencing each defendant should advise the Court


         Case 2:19-cr-00019-D Document 52 Filed 03/01/21 Page 9 of 30
                                                                               10



 1   orally if you have any objection to any matter contained in or

 2   omitted from your presentence report that your attorney has

 3   failed to raise.     Any contentions that you don't state or that

 4   your lawyer does not state will be deemed abandoned.

 5              Your failure to challenge the validity of any prior

 6   convictions before imposition of your sentence will bar your

 7   contesting those convictions at a later date.              In short, if

 8   you do not contest the facts set forth in the presentence

 9   report, the Court may accept those facts, including any prior

10   convictions, as correct and may rely on them in determining

11   your sentence.

12              You or your lawyer on your behalf may submit written

13   memoranda, motions or other materials such as character

14   letters before your sentencing hearing.             The Government may as

15   well.   Either party must submit any such materials to the

16   Court in Raleigh at least seven days before their sentencing

17   date.

18              After you are sentenced, the Government is limited

19   in most instances to one year within which to move for a

20   reduction of your sentence pursuant to Rule 35(b) by reason of

21   assistance you render to the Government.             The Government is

22   not required to return to Court with a Rule 35(b) motion to

23   seek a reduction, and it is completely within the Government's

24   discretion whether to do so.

25              If the Government decides not to make a Rule 35(b)


         Case 2:19-cr-00019-D Document 52 Filed 03/01/21 Page 10 of 30
                                                                               11



 1   motion on your behalf, you're entitled to relief from the

 2   Court in very few exceptional circumstances.              At sentencing

 3   you should advise the Court whether the Government has made

 4   any representations to you or your attorney that your future

 5   cooperation may result in a Rule 35(b) motion.

 6              If the Government does not make a Rule 35(b) motion

 7   to seek a reduction in your sentence, the making of such a

 8   motion will not extend, toll, or modify the one year time for

 9   your filing a post-conviction sentence 2255 motion to vacate,

10   set aside, or correct your sentence.

11              Furthermore, the United States Attorney cannot

12   promise you that the Court will grant a Rule 35(b) motion, nor

13   can the United States Attorney promise you that law

14   enforcement officers will either accept or act on your offers

15   of cooperation.

16              If you are convicted, whether by a jury or as a

17   result of a guilty plea, you can appeal your conviction if you

18   believe that it was somehow unlawful or if there's some other

19   fundamental defect in the proceeding that you did not waive by

20   your guilty plea.

21              You also have a statutory right to appeal your

22   sentence under certain circumstances, particularly if you

23   think the sentence is contrary to law.

24              However, you may agree to waive certain appeal

25   rights both as to your conviction and sentence in your plea


         Case 2:19-cr-00019-D Document 52 Filed 03/01/21 Page 11 of 30
                                                                              12



 1   agreement.     The Court will go over any such appeal waivers

 2   with you prior to you entering a plea.

 3                Those appeal waivers are generally enforceable; but

 4   if you believe the waiver is unenforceable or inapplicable,

 5   you can present that theory to the Appellate Court.

 6                With few exceptions, any Notice of Appeal must be

 7   filed within 14 days of the judgment being entered in your

 8   case.

 9                If you're unable to pay the cost of an appeal, you

10   may ask the Court to waive those costs.             If you so request,

11   the Clerk of Court will prepare and file a Notice of Appeal on

12   your behalf.

13                At this time I'm going to ask all of the defendants

14   as a group certain questions.         Please listen carefully to my

15   questions because your answers will constitute a part of the

16   record of your plea.

17                If you wish to answer any question that I ask with a

18   "yes" please raise your hand and address the Court orally.

19                Counsel are admonished to take note of their

20   client's responses to my questions.

21                As to any defendant pleading guilty to a charge

22   contained in a criminal information, is there any such

23   defendant who has not discussed the matter of waiving his or

24   her right to indictment by the grand jury with his attorney?

25           (No hands raised.)


         Case 2:19-cr-00019-D Document 52 Filed 03/01/21 Page 12 of 30
                                                                         13



 1              THE COURT:      No hands have been raised.

 2              Is there any defendant who does not understand his

 3   or her right to indictment by a grand jury?

 4        (No hands raised.)

 5              THE COURT:      No hands have been raised.

 6              Is there any defendant who has been induced to waive

 7   indictment by reason of any threat or promise?

 8        (No hands raised.)

 9              THE COURT:      No hands have been raised.

10              Is there any attorney present representing a

11   defendant who intends to plead to an information who sees any

12   reason why his or her client should not waive indictment?

13        (No hands raised.)

14              THE COURT:      No hands have been raised.

15              As to all defendants, is there any defendant who has

16   taken any drugs, medicine, pills, or consumed any alcoholic

17   beverages in the last 48 hours?

18        (No hands raised.)

19              THE COURT:      No hands have been raised.

20              Is there any defendant who does not understand what

21   is happening here today?

22        (No hands raised.)

23              THE COURT:      No hands have been raised.

24              Is there any defendant who needs or wishes to have

25   the indictment or information read to them for any reason?


         Case 2:19-cr-00019-D Document 52 Filed 03/01/21 Page 13 of 30
                                                                         14



 1        (No hands raised.)

 2              THE COURT:      No hands have been raised.

 3              Is there any attorney representing a defendant who

 4   has any doubt or question about their client's competence to

 5   plead at this time?

 6        (No hands raised.)

 7              THE COURT:      No hands have been raised.

 8              Is there any defendant who has not received a copy

 9   of his or her indictment or information?

10        (No hands raised.)

11              THE COURT:      No hands have been raised.

12              Is there any defendant who has not discussed his or

13   her case with their attorney?

14        (No hands raised.)

15              THE COURT:      No hands have been raised.

16              Is there any defendant who is not completely and

17   fully satisfied with his or her attorney's services?

18        (No hands raised.)

19              THE COURT:      No hands have been raised.

20              Is there any defendant who has any questions about

21   their rights to a jury trial or the other rights pertinent to

22   a jury trial or the consequences of pleading guilty that I

23   have just explained?

24        (No hands raised.)

25              THE COURT:      No hands have been raised.


         Case 2:19-cr-00019-D Document 52 Filed 03/01/21 Page 14 of 30
                                                                              15



 1              I've concluded explaining to each defendant their

 2   right to a jury trial, other related rights and the Court will

 3   now proceed to consider each matter on the calendar

 4   individually.

 5                   (Proceedings held in other matters.)

 6                                 *       *       *

 7              THE COURT:      The final matter on our docket today is

 8   United States of America versus Toby Painter.              Case Number

 9   2:19-CR-19.

10              I'd like to ask counsel to identify themselves for

11   the record beginning with counsel for the United States.

12              MR. PUGH:     Yes, Your Honor.         Jake Pugh on behalf of

13   the United States.

14              MS. SHEA:     Katherine Shea on behalf of Mr. Painter.

15              THE COURT:      Good afternoon, counsel.

16              At this time I'd ask the clerk to please place the

17   defendant under oath.

18        (The defendant, Toby Painter, was duly sworn.)

19              THE COURT:      Mr. Painter, do you understand that

20   because you've been placed under oath, your answers to my

21   questions are subject to the penalty of perjury or making a

22   false statement, and that you can be prosecuted if you do not

23   answer my questions truthfully?

24              THE DEFENDANT:         Yes, sir.

25              THE COURT:      Would you please state your name for the


         Case 2:19-cr-00019-D Document 52 Filed 03/01/21 Page 15 of 30
                                                                             16



 1   record.

 2              THE DEFENDANT:       Toby Painter.

 3              THE COURT:      Mr. Painter, I have before me a form

 4   labeled, "Consent to Proceed Before a United States Magistrate

 5   Judge."   It appears to bear your signature.             Did you, in fact,

 6   sign this form?

 7              THE DEFENDANT:       Yes, sir.

 8              THE COURT:      The form reflects you consent to having

 9   a United States Magistrate Judge conduct your plea proceedings

10   instead of a United States District Judge; is that correct?

11              THE DEFENDANT:       Yes, sir.

12              THE COURT:      The Court finds the defendant has

13   knowingly and voluntarily consented to having a United States

14   Magistrate Judge conduct his plea proceedings.

15              Mr. Painter, I'm going to ask you a few questions

16   today and talk to you a little bit more about your rights, and

17   then we'll go over the charges it appears you'll be pleading

18   guilty to, and we'll ask you how you plead.              And we'll go from

19   there, depending on the answer to the question about your

20   plea.

21              So would you please tell me how old you are.

22              THE DEFENDANT:       Thirty-two.

23              THE COURT:      How far did you go in school?

24              THE DEFENDANT:       I have my GED.

25              THE COURT:      And you're able to speak and understand


         Case 2:19-cr-00019-D Document 52 Filed 03/01/21 Page 16 of 30
                                                                            17



 1   English?

 2              THE DEFENDANT:       Yes, sir.

 3              THE COURT:      Did you hear and understand the advice

 4   of rights I went over with the defendants earlier today?

 5              THE DEFENDANT:       Yes, sir.

 6              THE COURT:      Did you hear and understand the

 7   questions that I asked the defendants earlier today?

 8              THE DEFENDANT:       Yes, sir.

 9              THE COURT:      Ms. Shea, do you believe your client is

10   competent to enter a plea?

11              MS. SHEA:     Yes, Your Honor.

12              THE COURT:      Any concerns with the Government

13   regarding the defendant's competency?

14              MR. PUGH:     No, Your Honor.

15              THE COURT:      Let the record reflect that based on the

16   Court's questioning of the defendant and his counsel, the

17   answers from the defendant and his counsel and the Court's

18   observations of the defendant, the Court finds the defendant

19   is competent to enter a plea in this matter.

20              Mr. Pugh, any crime victims in this case?

21              MR. PUGH:     Yes, Your Honor.        The victim has been

22   notified, and she's not participating today.

23              THE COURT:      Thank you.

24              Now, Mr. Painter, you have the right to have the

25   indictment read to you in full, but you may waive that right


         Case 2:19-cr-00019-D Document 52 Filed 03/01/21 Page 17 of 30
                                                                            18



 1   if you choose to do so.       Would you like me to read the

 2   indictment, or do you waive that right?

 3               THE DEFENDANT:      I waive it.

 4               THE COURT:     Thank you, sir.

 5               Ms. Shea, do you anticipate that your client will be

 6   pleading guilty to Count 5 of the indictment?

 7               MS. SHEA:    Yes, Your Honor.

 8               THE COURT:     So, Mr. Painter, what I'm going to do is

 9   briefly review the nature of Count 5 and the maximum and the

10   minimum penalties associated with that count.

11               Count 5 charges you with enticement of a minor.           The

12   minimum term of imprisonment for that offense is 10 years.

13   The maximum term of imprisonment is life.             The minimum term of

14   supervised release is five years.           The maximum term of

15   supervised release is life.         The maximum term of imprisonment

16   upon supervised release -- the maximum term of imprisonment

17   upon revocation of supervised release is five years to life

18   imprisonment.

19               Upon revocation of supervised release, if you commit

20   a qualifying sex offense, otherwise not more than five years'

21   imprisonment upon revocation.         The maximum fine would be

22   $250,000.    You would need to pay restitution if ordered by the

23   Court, a 100-dollar special assessment, and an additional

24   special assessment pursuant to 18 U.S.C., Section 3014 of

25   $5,000.


         Case 2:19-cr-00019-D Document 52 Filed 03/01/21 Page 18 of 30
                                                                         19



 1              Do you understand the nature of the charges against

 2   you and the maximum and minimum penalties associated with that

 3   charge?

 4              THE DEFENDANT:       Yes, sir.

 5              THE COURT:      And do you understand all the other

 6   consequences of pleading guilty that I have mentioned today?

 7              THE DEFENDANT:       Yes, sir.

 8              THE COURT:      Did you hear and understand earlier

 9   today when I explained your right to a jury trial and the

10   rights associated with a jury trial?

11              THE DEFENDANT:       Yes, sir.

12              THE COURT:      Do you understand that if you plead

13   guilty and the Court accepts that plea, you'll be waiving

14   those trial rights?

15              THE DEFENDANT:       Yes, sir.

16              THE COURT:      Have you discussed with your attorney

17   the charge in the indictment to which you intend to plead

18   guilty?

19              THE DEFENDANT:       Yes, sir.

20              THE COURT:      And do you understand that charge?

21              THE DEFENDANT:       Yes, sir.

22              THE COURT:      Do you understand that in order to be

23   found guilty if you were to go to trial, the Government would

24   have to prove you guilty beyond a reasonable doubt using

25   competent evidence?


         Case 2:19-cr-00019-D Document 52 Filed 03/01/21 Page 19 of 30
                                                                         20



 1              THE DEFENDANT:       Yes, sir.

 2              THE COURT:      And have you spoken with your attorney

 3   about sentencing?

 4              THE DEFENDANT:       Yes, sir.

 5              THE COURT:      The Court advises you that in

 6   determining your sentence, the Court must calculate the

 7   applicable advisory guideline range, consider any departure or

 8   variance motions, and consider the other factors under 18

 9   U.S.C., Section 3553 in arriving at your sentence.

10              The Court also advises you that any estimates you

11   receive from your attorney or anyone else about what your

12   sentence will be are only estimates, and they're not binding

13   on the Court.    It is the Court that retains the discretion to

14   impose the appropriate sentence on you.

15              The Court also advises you that any estimates from

16   your attorney or anyone else about what the advisory guideline

17   range will be or the outcome of any departure or variance

18   motions are only estimates, and they are not binding on the

19   Court.

20              Do you understand these facts associated with the

21   sentencing process?

22              THE DEFENDANT:       Yes, sir.

23              THE COURT:      Has anyone threatened you in any way in

24   order to get you to plead guilty?

25              THE DEFENDANT:       No, sir.


         Case 2:19-cr-00019-D Document 52 Filed 03/01/21 Page 20 of 30
                                                                                    21



 1                THE COURT:    Has anyone made you any promises or

 2   assurances in order to get you to plead guilty?

 3                THE DEFENDANT:     No, sir.

 4                THE COURT:    Now, you've entered into a plea

 5   agreement with the United States; is that correct?

 6                THE DEFENDANT:     Yes, sir.

 7                THE COURT:    Ms. Shea, do you have a signed copy?

 8                MS. SHEA:    Ours is not signed, Your Honor, but it is

 9   identical.

10                THE COURT:    Mr. Painter, I have the original plea

11   agreement before me.       I've reviewed it.        On page 8, which is

12   the final page, it appears to bear your signature.                  Did you,

13   in fact, sign the plea agreement?

14                THE DEFENDANT:     Yes, sir.

15                THE COURT:    Prior to signing the plea agreement, did

16   you read it and discuss all of its terms with your attorney?

17                THE DEFENDANT:     Yes, sir.

18                THE COURT:    Does the plea agreement contain the

19   entirety of any agreement that you have with the United States

20   about how to resolve your case?

21                THE DEFENDANT:     Say that again.

22                THE COURT:    Sure.    Does the plea agreement contain

23   the entire agreement you have with the United States about how

24   to resolve your case?

25                THE DEFENDANT:     Yes, sir.


         Case 2:19-cr-00019-D Document 52 Filed 03/01/21 Page 21 of 30
                                                                              22



 1                THE COURT:    Do you understand each term in the plea

 2   agreement?

 3                THE DEFENDANT:     Yes, sir.

 4                THE COURT:    Your plea agreement contains an

 5   appellate waiver, and I want to review that with you.               It's on

 6   the first page of the plea agreement in paragraph 2(c).

 7                It provides as follows:        The defendant agrees to

 8   waive knowingly and expressly the right to appeal the

 9   conviction or whatever sentence is imposed on any ground,

10   including any appeal, pursuant to 18 U.S.C., Section 3742, and

11   further to waive any right to contest the conviction or the

12   sentence in any post-conviction proceeding, including any

13   proceeding under 28 U.S.C., Section 2255, excepting an appeal

14   or motion based upon grounds of ineffective assistance of

15   counsel or prosecutorial misconduct not known to the defendant

16   at the time of the defendant's guilty plea.

17                The foregoing appeal waiver does not constitute or

18   trigger a waiver by the United States of any of its rights to

19   appeal provided by law.

20                Do you understand the terms of that appeal waiver

21   and the rights you're giving up by entering into it?

22                THE DEFENDANT:     Yes, sir.

23                THE COURT:    With regard to sentencing, do you

24   understand that if you plead guilty and the Court accepts that

25   plea, the Court still has the ability to sentence you to the


         Case 2:19-cr-00019-D Document 52 Filed 03/01/21 Page 22 of 30
                                                                         23



 1   maximum sentence allowed by law?

 2               THE DEFENDANT:      Yes, sir.

 3               THE COURT:     And do you understand that if the Court

 4   did sentence you to the maximum sentence allowed by law, that

 5   alone would not be a basis to withdraw your guilty plea?

 6               THE DEFENDANT:      Yes, sir.

 7               THE COURT:     Do you understand that even at this

 8   point, you still have the right to enter a not guilty plea and

 9   persist in that plea?

10               THE DEFENDANT:      Yes, sir.

11               THE COURT:     Do you understand that if you did enter

12   a not guilty plea, you would be entitled to a trial by jury

13   and enjoy all the trial rights I've discussed today?

14               THE DEFENDANT:      Yes, sir.

15               THE COURT:     Do you understand if you enter a guilty

16   plea, a trial will not be held, and you'll have waived all of

17   your trial rights?

18               THE DEFENDANT:      Yes, sir.

19               THE COURT:     Have you answered all of my questions

20   truthfully today?

21               THE DEFENDANT:      Yes, sir.

22               THE COURT:     In a moment I'm going to ask you how you

23   plead to Count 5, but first I want to review Count 5 and its

24   elements.    It should be found on page 4 of the plea agreement.

25               Count 5, again, charges you with enticement of a


         Case 2:19-cr-00019-D Document 52 Filed 03/01/21 Page 23 of 30
                                                                           24



 1   minor.   In your case, the elements of that offense are that

 2   beginning on or about December of 2017, and continuing through

 3   on or about January 20th, 2018, in the Eastern District of

 4   North Carolina, and elsewhere, you did knowingly use a

 5   facility or means of interstate commerce; namely, the

 6   internet, to persuade, induce, entice, and coerce an

 7   individual under the age of 18 to engage in sexual activity,

 8   you believed that the individual was less than 18 years of

 9   age, and you could have been charged with a criminal offense

10   for engaging in the sexual activity; that is, under North

11   Carolina law second degree sexual exploitation of a child, and

12   under federal law, production of child pornography.

13              With respect to Count 5, Mr. Painter, how do you

14   plead?

15              THE DEFENDANT:       Guilty.

16              THE COURT:      Are you pleading guilty today of your

17   own free will because you are, in fact, guilty?

18              THE DEFENDANT:       Yes, sir.

19              THE COURT:      And did you commit the offense charged

20   in the indictment?

21              THE DEFENDANT:       Yes, sir.

22              THE COURT:      All right.     Mr. Painter, you and your

23   attorney may be seated.

24              Would the Government please summarize what it

25   believes it would be able to show if this matter were to


         Case 2:19-cr-00019-D Document 52 Filed 03/01/21 Page 24 of 30
                                                                               25



 1   proceed.

 2              MR. PUGH:     Yes, Your Honor.

 3              On January 22nd, 2018, a guidance counselor at a

 4   school in West Carrollton, Ohio discovered from another

 5   student that a 14-year-old girl, VL, had been in communication

 6   and sending nude photos to an adult male.             The guidance

 7   counselor informed VL's mother, who contacted the West

 8   Carrollton Police Department.         On VL's phone, investigators

 9   found chat history with someone labeled as daddy, included

10   nude photographs of VL.       VL provided the name Toby, and law

11   enforcement were able to identify the defendant, Toby Painter,

12   based on her Facebook contacts and photos exchanged on her

13   phone.

14              During an interview, VL stated that Painter sent her

15   a friend request through SnapChat in December of 2017.               He

16   also communicated through TextNow, an app which allows free

17   texting and chats through the internet.             She told him she was

18   14, and he told her that she [sic] was 29.             They initially

19   talked about common interests, but then the conversation

20   turned to sex.     She explained that Painter asked her to send

21   him nude photographs, and she sent him approximately 10 nude

22   photos of herself.      He responded by sending photos of his

23   penis.

24              Law enforcement downloaded the TextNow application

25   and retrieved VL's chat history with Painter.              On her phone's


         Case 2:19-cr-00019-D Document 52 Filed 03/01/21 Page 25 of 30
                                                                                 26



 1   media drive, they recovered roughly a dozen images of VL that

 2   constituted child pornography, as well as three images that

 3   appeared to depict Mr. Painter's penis.             Local investigators

 4   then referred the case to FBI.

 5               FBI were able to confirm through administrative

 6   subpoenas that the Facebook and TextNow accounts did belong to

 7   Painter, and they linked his activity to an IP address of his

 8   residence in Plymouth, North Carolina within this district.

 9               They obtained the TextNow records showing

10   approximately 2,300 texts between Mr. Painter and VL.               The

11   records do not include the photos, but they indicate where

12   photos had been attached.        In using metadata timestamps and

13   the context, FBI was able to reassemble the conversations with

14   those in context.

15               As an example, on January 13th, 2018, Painter

16   encouraged VL to find an object to insert in her anus.               They

17   discussed what object would be appropriate, and she eventually

18   sent him a text message containing a photo of herself exposing

19   her buttocks with what appeared to be a hairbrush inserted in

20   her anus.    Similar conversations took place later in January,

21   and she did send images of herself that constituted child

22   pornography also on January 15th and on the 19th.

23               The conversation on January 17th is notable in that

24   VL receives a mirror selfie of Mr. Painter.              She responds by

25   saying that she had been lying to her friends about his age,


         Case 2:19-cr-00019-D Document 52 Filed 03/01/21 Page 26 of 30
                                                                                27



 1   and the next day she asked him.          He confirmed that his actual

 2   name is Toby.    Their conversations end on January 20th, 2019.

 3   On that day she receives additional texts from him that

 4   depicts his penis.

 5              This conduct does constitute production of child

 6   pornography under federal law as well as second degree sexual

 7   exploitation under North Carolina law.

 8              THE COURT:      Thank you.

 9              Ms. Shea, any response to the Government's proffer?

10              MS. SHEA:     No, Your Honor.

11              THE COURT:      Mr. Painter, based upon the Government's

12   summary, your acknowledgment that you are, in fact, guilty as

13   charged in Count 5, your knowledge of your right to a trial,

14   your knowledge of the maximum and minimum penalties associated

15   with that charge, and because you're entering a voluntary

16   guilty plea, I will accept your guilty plea as to Count 5 and

17   enter a judgment of guilty based upon your plea.

18              Let the record reflect that the Court is satisfied

19   and finds as fact that the plea was freely and voluntarily

20   entered by the defendant.        At the time it was entered, the

21   defendant was fully competent and had a full and complete

22   understanding of the nature of the charges against him and the

23   maximum and minimum penalties provided by law.               The plea is

24   supported by an independent factual basis containing each of

25   the essential elements of the offense charged.               Therefore, the


         Case 2:19-cr-00019-D Document 52 Filed 03/01/21 Page 27 of 30
                                                                                     28



 1   defendant's guilty plea is accepted by the Court, and he's

 2   adjudged guilty on Count 5.

 3                The Clerk of Court is directed to enter a not guilty

 4   verdict as to all -- I'm sorry, not guilty plea as to all the

 5   remaining counts.        The Court anticipates dismissing those

 6   counts at sentencing.

 7                The Court hereby conditionally approves the

 8   memorandum of plea agreement.           This matter is set for

 9   sentencing on November 2nd, 2020, here in Raleigh before Judge

10   Dever.

11                Immediately following the hearing, counsel for the

12   defendant shall contact the Probation Office to make

13   arrangements for the defendant's interview which should take

14   place at some point in the next three working days.                   Counsel

15   may be with the defendant at the interview.

16                The Probation Office will prepare a written

17   presentence report to aid the Court in sentencing.

18   Mr. Painter and his counsel will have the right to review and

19   object to the contents of the presentence report prior to the

20   sentencing hearing.        At the sentencing hearing, Mr. Painter

21   and his attorney will be able to make statements, as will the

22   attorney for the Government, and any victims who wish to do

23   so.

24                Ms. Shea, it appears Mr. Painter is currently in

25   custody.     Is he seeking release pending sentencing?


           Case 2:19-cr-00019-D Document 52 Filed 03/01/21 Page 28 of 30
                                                                           29



 1              MS. SHEA:     No.

 2              THE COURT:      Anything further, Ms. Shea?

 3              MS. SHEA:     No, Your Honor.

 4              THE COURT:      Anything further from the Government?

 5              MR. PUGH:     No, Your Honor.

 6              THE COURT:      All right.     That concludes the

 7   proceedings for Mr. Painter.         He's remanded into the custody

 8   of the U.S. Marshals, and we'll be in recess until 9:30

 9   tomorrow morning.

10                                  *      *       *

11                (The proceedings concluded at 4:06 p.m.)

12

13

14

15

16

17

18

19

20

21

22

23

24

25


         Case 2:19-cr-00019-D Document 52 Filed 03/01/21 Page 29 of 30
                                                                         30



 1                       UNITED STATE DISTRICT COURT

 2                   EASTERN DISTRICT OF NORTH CAROLINA

 3

 4

 5                    CERTIFICATE OF OFFICIAL REPORTER

 6

 7              I, Amy M. Condon, CRR, RPR, CSR, Federal Official

 8   Court Reporter, in and for the United States District Court

 9   for the Eastern District of North Carolina, do hereby certify

10   that pursuant to Section 753, Title 28, United States Code,

11   that the foregoing is a true and correct transcript of the

12   stenographically reported proceedings held in the

13   above-entitled matter and that the transcript page format is

14   in conformance with the regulations of the Judicial Conference

15   of the United States.

16

17

18   Dated this 26th day of February, 2021.

19

20                                             _________________________
                                               /s/ Amy M. Condon
21                                             Amy M. Condon, CRR, CSR, RPR
                                               U.S. Official Court Reporter
22

23

24

25


         Case 2:19-cr-00019-D Document 52 Filed 03/01/21 Page 30 of 30
